UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee

UNITED STATES OF AMERICA
CONSENT PRELIMINARY ORDER

-v.- OF FORFEITURE/
MONEY JUDGMENT
DANIEL HERNANDEZ,
a/k/a “Tekashi 6ix Qine,” : S5 18 Cr. 834 (PAE)

Defendant.

WHEREAS, on or about February 1, 2019, DANIEL HERNANDEZ,
a/k/a “Tekashi 6ix 9ine,” (the “defendant”), was charged in a nine-
count Superseding Information, S5 18 Cr. 834 (PAE) (the
“Information”), with racketeering conspiracy, in violation of
Title 18, United States Code, Section 1962(d) (Count One); firearms
possession in connection with the racketeering conspiracy charged
in Count One of the- Information, in violation of Title 18, United
States Code, Sections 924(c) (1) (A) (i), (11), (i171), and 2 (Count
Two); violent crime in aid of racketeering, in violation of Title
18, United States Code, Sections 1959(a)(5) and 2 (Count Three);
firearms possession in connection with the offense charged in Count
Three of the Information, in violation of Title 18, United States
Code, Sections 924(c) (1) (A) (i), (11), and (iii) and 2 (Count Four);
violent crime in aid of racketeering, in violation of Title 18,
United States Code, Sections 1959(a)(3) and 2 (Count Five);
firearms possession in connection with the offense charged in Count
Five of the Information, in violation of Title 18, United States

Code, Sections 924(c) (1) (A) (1), (11), and 2 (Count Six); violent
crime in aid of racketeering, in violation of Title 18, United
States Code, Sections 1959(a)(3) and 2 (Count Seven); firearms
possession in connection with the offense charged in Count Seven
of the Information, in violation of Title 18, United States Code,
Sections 924(c) (1) (A) (i), (ii), (iii), and 2 (Count Eight); and
narcotics trafficking, in violation of Title 21, United States
Code, Section 841(b) (1) (A) (Count Nine);

WHEREAS, the Information included a forfeiture
allegation as to Count Nine of the Information, seeking forfeiture
to the United States, pursuant to Title 21, United States Code,
Section 853, of any and all property constituting or derived from,
any proceeds obtained, directly or indirectly, as a result of the
offense charged in Count Nine of the Information, and any and all
property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, the offense charged in
Count Nine of the Information, including but not limited to a sum
of money in United States currency representing the amount of
proceeds traceable to the commission of the offense charged in
Count Nine of the Information that the defendant personally
obtained;

WHEREAS, on or about January 23, 2019, the defendant
pled guilty to Counts One through Nine of the Information, pursuant

to a plea agreement with the Government, wherein the defendant
admitted the forfeiture allegation with respect to Count Nine and
agreed to forfeit, pursuant to Title 21, United States Code,
Section 853, all money representing proceeds traceable to the
commission of the offense charged in Count Nine of the Information;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $2,000 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count Nine of the Information that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count Nine of the Information that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman,
United States Attorney, Assistant United States Attorney, MICHAEL
LONGYEAR of counsel, and the defendant, and his counsel, LANCE
LAZZARO, Esq., that:

1. As a result of the offense charged in Count Nine of
the Information, to which the defendant pled guilty, a money
judgment in the amount of $2,000 in United States currency (the

“Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count Nine of the Information that the
defendant personally obtained, shall be entered against the
defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, DANIEL
HERNANDEZ, a/k/a “Tekashi 6ix 9ine,” and shall be deemed part of
the sentence of the defendant, and shall be included in the
judgment of conviction therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Department of
Treasury, and delivered by mail to the United States Attorney’s
Office, Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,
New York, New York 10007 and shall indicate the defendant’s name
and case number

4, The United States Department of Treasury or its
designee shall be authorized to deposit the payment on the Money
Judgment in the Treasury Assets Forfeiture Fund, and the United

States shall have clear title to such forfeited property.
a. Pursuant to 21 U.S.C. § 853(p), the United States
is authorized to seek forfeiture of substitute assets of the
defendant up to the uncollected amount of the Money Judgment.

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]
9. The signature page of this

Consent Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:
GHOFFREY S. BERMAN

United States Attorney for the
Southern District of New York

By:

 

MICHAEL LONGYEAR

Assistant United States Attorney
One St. Andrew’s Plaza

New York, NY 10007

(212) 637-2223

DANIEL HERNANDEZ

 

 

 

LANCE LAZZARO, ESQ.
Attorney for Defendant
360 Court Street, Ste. 3
Brooklyn, NY 11231

SO ORDERED:

Fowl AE pgphrg

HONORABLE PAUL\™. (&NGHLMAYER
UNITED STATES DISTRICT JUDGE

ly6horg

DATE

 

DATE

DATE
